DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In view of the Board decision issued on 04/26/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below. A Technology Center Director has approved of reopening prosecution by signing below.
/SEEMA S RAO/Director, Art Unit 2100                                                                                                                                                                                                        

Status of the Claims
In view of the Patent Board Decision, mailed 04/26/2021, the claims stand as follow -

    PNG
    media_image1.png
    400
    557
    media_image1.png
    Greyscale

The present Office action addresses improper rejection of claim 4.  Claim 4 depends on the claim 3 and present rejection clarifies such dependency with proper heading.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-2, 16 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts et al. (US 2011/0246937) in view of Finkelstein et al. (US 2007/0292106, which incorporates the reference of Lu et al. (US 2004/0107100 in its entirety).

Regarding claim 1, Roberts teaches a method comprising:
receiving, at a processor of a tagging server, a tag ([0068]-[0069]) comprising a user-provided text ([0030], [0069], [0075], [0077], where label is text see Fig.7:710, Fig.8:800) and generated during a presentation by a media server of a live ([0024], [0028], [0046]) media event ([0072], [0003]), 
the live media event comprising a first segment and a second segment, ([0097], see “first segment of media content … and a second segment of media content”) the first segment featuring a first scene and starting at a first time and ending at a second time later than the first time, the second segment featuring a second scene and starting at the second time and ending at a third time later than the second time ([0025] “tag may specify …a start point and an end point of a segment of the media content”, [0074]-[0075], [0100]);

attaching, by the processor, the tag to the second segment of the live media event ([0030] “Tagging facility may receive the user input and generate, modify, and/or delete a user-defined tag based on the user input”; [0068], [0121] “In response to receipt of user input specifying one or more tagged segments of media content”; [0124]) based at least partially on the tag being received during the second segment ([0086] “tag specifying a segment of the media content is received”;  [0082] “generate tag data representative of the media content tag based on the user input”, [0079], [0104]); 
analyzing ([0033]-[0034]), by the processor, content of the user-provided text to yield analyzed text content ([0088]-[0090], where tags are analyzed for common attributes, such as user provided “tag label” to determine “matching tag label” and optimize the tag; [0097] “determine from the analysis in step 1004”, where step 1004 shows “analyzing attributes of the tags” [0093] and the attributes include “tag label” and time, which are text [0089], see also “[0100]-[0101] “determination may be made based on …user comments associated with the tags”); 
determining, by the processor and based on the analysis ([0101] “The determination may be based on the analysis in step 1004”), that the analyzed text content does not relate to the second scene in the second segment of the live media event ([0100], [0104] “analyze a segment of media content specified by a media content tag relative to one or more of the identifiable positions in the media content stream”), but does relate to the first scene in the first segment of the live media event ([0097] 
adjusting, automatically by the processor and in response to determining that the analyzed text content relates to the first scene rather than the second scene ([0100], [0104] “The identifiable positions may represent scene changes”), the attachment of the tag from being attached to the second segment to being attached to the first segment ([0098], [0100], [0105] “start point and end point may be adjusted to a different point in the media content.  This may include moving the start point and/or endpoint to a point in the media content that is associated with at least one of a scene change”).

It is noted that Roberts does teaches plurality of speakers.  Roberts teaches receiving a stream of data, with plurality of segments, such as CSI episode, where it is only reasonable to conclude that such plurality of segments obviously comprise plurality of speakers.  Roberts also explicitly teaches, in another example, that at least a single speaker Conan gets tagged ([0097]).  Where it would be only obvious to tag more than one speaker in different segments, per user’s need.  It is also further noted that tag featuring a first or second speaker is construed to be an intended use for such tags, rather than being a patentable functionality (i.e. speech detection, for example) and thus not patentably distinct from any other tags featuring scene change.
 However, for the sake of arguments and to clarity the point of the rejection, it is assumed that Roberts does not disclose any speakers at all.
Roberts does not explicitly teach the first segment featuring a first speaker and the second segment featuring a second speaker.


Regarding claim 2, Roberts as modified teaches the method of claim 1, further comprising wherein the tag type is one of a system-defined type, a user-entered type (Roberts [0069]), a category, a media category, and a text label (Roberts [0090]).

Regarding claim 16, Roberts teaches A system comprising: a tagging server comprising a processor; and a computer-readable storage device storing instructions which, when executed by the processor, cause the processor to perform operations comprising: 
receiving a tag comprising a user-provided text and generated during a presentation of a live media event, by a media server the live media event comprising a first segment and a second segment, the first segment featuring a first speaker and starting at a first time and ending at a second time later than the first time, the second segment featuring a second speaker and starting at the second time and ending at a third time later than the second time; 
enhancing the tag, with an automatic tagger, to include a tag type;
attaching the tag to the second segment of the live media event based at least partially on the tag being received during the second segment; analyzing content of the user-provided text to yield analyzed text content; 

determining, based on the comparison, that the analyzed text content does not relate to the second speaker in the second segment of the live media event, but does relate to the first speaker in the first segment of the live media event; and adjusting, automatically and in response to determining that the analyzed text content relates to the first speaker rather than the second speaker, the attachment of the tag from being attached to the second segment to being attached to the first segment.
Claim 16 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 18, Roberts as modified teaches the system of claim 16, wherein the association is adjusted based on the tag type (Roberts [0100]-[0101]).

Regarding claim 19, Roberts teaches a system, comprising:
a media server, comprising: a computer-readable storage device storing instructions which, when executed by a processor of the media server (Figure 1:324, 318, 314), cause the processor of the media server to perform operations comprising: 
presenting a media event to one or more user devices, wherein the media event comprises a first segment and a second segment, the first segment featuring a first speaker and starting at a first time and ending at a second time later than the first time, the second segment featuring a second speaker and starting at the second time and ending at a third time later than the second time and a tagging server, comprising: a processor; an automatic tagger; and
a computer-readable storage device storing instructions which, when executed by the processor cause the processor to perform operations comprising: 

comparing, by the processor, the analyzed text content to data about the first segment and the second segment; 
determining, based on the comparison, that the analyzed text content does not relate to the second speaker in the second segment of the media event, but does relate to the first speaker in the first segment of the media event; adjusting, automatically and in response to determining that the analyzed text content relates to the first speaker rather than the second speaker, the attachment of the tag from being attached to the second segment to being attached to the first segment.
Claim 19 recites substantially the same limitations as claim 1 and 16, and is rejected for substantially the same reasons.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts et al. as modified and in further view of Nam (US 2011/0184729).

Regarding claim 3, Roberts as modified does not explicitly teach, but Nam discloses, wherein the analysis detects that a verb in the user-provided text is in the past tense ([0107]-[0108], [0118]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Roberts to include verb processing as disclosed by Nam.  Doing so would help analyze user’s opinion, which can be used in subsequent search (Nam [0001]).

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts et al. as modified by Finkelstein, Lu, Nam and in further view of John et al. (US 2012/0030263).

Regarding claim 4, Roberts as modified teaches the method of claim 3, wherein user-provided text comprises a user reaction to a portion of the first segment (Roberts [0079] see label selections “user input of a label to be associated with the media content tag", wherein a reaction is an action of selection or input (i.e. “Reaction - the act or process (Merriam-Webster Dictionary), “A reaction is an action taken in response to something” (Vocabluary.com)), Finkelstein [0037]).
However, if the reaction is meant to be an emotional reaction, John teaches text comprises a user reaction to a portion of the first segment ([0032] “The tags can further be objective or subjective based on the user's views, feelings, opinions, and reactions to the media event”).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Roberts to include a user reaction as disclosed by John.  Doing so would provide additional information about the tag (John [0032]).

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts et al. as modified and in further view of Epifania et al. (US 2009/0163239).

Regarding claim 5, Roberts as modified does not explicitly teach, however Epifania discloses the method of claim 1, further comprising: wherein the tag type is a prefix or suffix appended to the tag itself [0039].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Roberts to include tag type is a prefix or suffix as disclosed by Epifania.  Doing so would .

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts et al. as modified and in further view of Gallagher (US 2007/0239683). 

Regarding claim 6, Roberts as modified teaches the method of claim 1, wherein the analysis detects that a name in the user-provided text (Roberts [0097], where Conan is the name).
Roberts as modified does not explicitly teach a name in the user-provided text matches a name of the first speaker.
However, Roberts discloses determining if matching exist between the tags ([0089]-[0092]).  Thus, when user provides a tag with name Conan (who is obviously a speaker), the tag is matched to another tag monologue of Conan to determine if tags should be merged or adjusted ([0100]).  Thus, matching between names in the tag is obviously performed.
However, merely to obviate teaching of Roberts, Gallagher discloses the analysis detects that a name in the user-provided text ([0100]) matches a name of the first speaker ([0078], [0138]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Roberts to include speaker name matching as disclosed by Gallagher.  Doing so would help users in finding relevant information (Gallagher [0005]).

Similar features are disclosed by Kanevsky et al. (US 6434520). 
Kanevsky discloses the analysis detects that a name in the user-provided text (F4A:408, C7L60-67, C9L52-67 – C10L1-9) matches a name of the first speaker (F2B:208, C5L9-12).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Roberts to 
Also see Tritschler (US 6424946) Abstract and Weinberg et al. (US 20090043573).

Claims 7-13, 15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts et al. as modified and in further view of Badoiu et al. (US 2009/0210779).

Regarding claim 7, Roberts as modified does not explicitly teach, but Badoiu discloses, wherein the tag type is based on one of tag content (Badoiu [0032]), tag context, tag metadata (Badoiu [0032]), an associated position in the media content (Badoiu [0040]), and similarity of the tag to other tags (Roberts [0090], [0094], Badoiu [0041]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Roberts to include classifying the tag as the tag type as disclosed by Badoiu.  Doing so would help to personalize, identify and organize annotated intervals within a large number of different videos (Badoiu Abstract, [0005]).

Regarding claim 8, Roberts as modified teaches the method of claim 7, wherein the tag type is further based on a tag type likelihood (Roberts [0080], [0098], Badoiu [0050], [0053]).

Regarding claim 9, Roberts as modified teaches the method of claim 1, further comprising: receiving a group of tags associated with the live media event; 
enhancing each tag in the group of tags, with the automatic tagger, to include an individual tag type (Roberts [0033], [0059], [0082], [0088], Badoiu [0089]);
receiving a tag type criterion (Badoiu [0070]);

 outputting the filtered group of tags (Badoiu [0070], [0091], Roberts [0112]-[0113]).

Regarding claim 10, Roberts as modified teaches the method of claim 1, further comprising:
preparing a summary of at least part of the live media event based on the tag and the tag type associated with the tag (Roberts [0025], Badoiu [0056]); and
displaying the summary to the user (Roberts Figures 8, 17, Badoiu [0056]-[0057]).

Regarding claim 11, Roberts as modified teaches the method of claim 10, wherein displaying the summary to the user further comprises simultaneously presenting to the user the at least part of the live media event, the tag (Badoiu [0056]-[0057], Figure 8), and the tag type (Roberts Figure 8, Badoiu Figure 9, where “Comedy”, “Sport”, “New!” are tag types).

Regarding claim 12, Roberts as modified teaches the method of claim 1, wherein the attachment is adjusted based on the tag type associated with the tag (Roberts [0102], [0105], [0033]-[0034], [0088]-[0089], Badoiu [0056]-[0057).

Regarding claim 13, Roberts as modified teaches the method of claim 12, wherein adjusting the attachment comprises one of changing a duration of the tag (Badoiu [0052], [0055]), and updating metadata associated with the tag (Roberts [0034], [0100], [0105], Badoiu [0074]) and wherein adjusting the attachment includes storing the adjusted tag in a memory (Roberts F1:116, Badoiu [0030] “stores the one or more annotations in association with the media file in user database”). 
   


Regarding claim 20, Roberts as modified teaches the system of claim 19, wherein the computer readable storage device of the tagging server includes additional instructions which, when executed by the processor, cause the processor to perform further operations comprising: preparing a summary of at least part of the media event based on the tag and the tag type (Badoiu [0056]); and displaying the summary to the user (Roberts Figures 8, 17, Badoiu [0056]-[0057], Figures 8-9).

Claims 14 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Roberts et al. as modified and in further view of Chen et al. (US 2010/0313113).

Regarding claim 14, Roberts as modified does not explicitly teach the method further comprising enhancing the tag to include more than one tag type.
However, Chen discloses the same in paragraphs [0037]-[0038].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Roberts as modified to classify the tag as more than one tag type as disclosed by Chen.  Doing so would enable video content annotations to be dynamically updated based on a change of the images displayed in video content (Chen [0035]).

Regarding claim 17, Roberts as modified teaches, wherein the computer-readable storage device stores additional instructions which, when executed by the processor, cause the processor to perform further operations comprising: receiving, from the user, a selected tag type (Chen [0049]); and assigning the selected tag type to the tag (Chen [0049], [0057]). 

Claims 1-4, 16 and 18-19 are alternatively rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okada et al. (US 2004/0263529) in view of Tsutsui et al. (US 2005/0060741) and in further view of Tritschler et al. (US 6,424,946).

Regarding claims 1, 16 and 19, Okada teaches a method, a system comprising a tagging server comprising a processor a computer-readable storage device storing instructions which, when executed by the processor ([0033]), cause the processor to perform operations and a computer-readable storage device comprising:
receiving, by a processor, a tag comprising a user-provided text and generated during a presentation of a live ([0147] “in real time while viewing the picture”) media event ([0163], [0173], [0057] “The user …may directly input a keyword”), the live media event comprising a first segment and a second segment ([0040]), the first segment featuring a first speaker (Fig.4:303b) and starting at a first time and ending at a second time later than the first time ([0108]-[0109]), the second segment featuring a second speaker and starting at the second time and ending at a third time later than the second time ([0128]-[0129], note that instead of tags being associated with “goal” and “shoot”, the tags can be based on “speech” and "performers" [0137]-[0138] or any content of a scene [0136]),
enhancing the tag, with an automatic tagger ([0076]-[0079]), to include a tag type ([0138]);
attaching, by the processor, the tag to the second segment ([0067], [0070], [0079]) of the media event based at least partially on the tag being received during the second segment ([0030] “generate, modify, and/or delete a user-defined tag based on the user input”; Fig.5:ST404-405, ST408, [0065] see “enter a time interval”, “user to create a scene of a desired length by entering a desired interval”, [0173] “The user can also assign applicable levels while recognizing time bars”, see NOTE I below); 

comparing, by the processor, the analyzed text content to data about the first segment and the second segment ([0102]-[0103], [0114]-[01115], [0118], [0128]);
determining, by the processor and based on the analysis ([0127] “the first keyword, the time segments of the scene automatically detected”), that the analyzed text content does not relate to the second speaker in the second segment of the live media event, but does relate to the first speaker ([0137]-[0138]) in the first segment of the live media event (Fig.10:1010, [0115], [0128]-[0129], see NOTE II); and 
adjusting, automatically ([0107], [0126]-[0127]) by the processor ([0109], [0114]) and in response to determining that the analyzed text content relates to the first speaker rather than the second speaker, the attachment of the tag from being attached to the second segment to being attached to the first segment ([0114]-[0118], [0128]-[0129], [0133] note that instead of tags being associated with “goal” and “shoot”, the tags can be based on “speech” and "performers" [0137]-[0138] or any content of a scene [0136]).

NOTE I Okada teaches that user enters (aka submits) a time interval and divides (aka tags) the scenes.  The system reads media file at specified (tagged) time intervals and extract images for further processing ([0070]).   The user submitted time interval for the media segment, based on which the segment is processed, is a time tag, which corresponds to a user inputted (submitted) time and is construed to be analogous to the limitation “a submittal time for the tag”.  Okada further teaches that for the selected interval a user can enter keywords – “a plurality of keywords can be assigned to one scene”.  Thus, for the user submitted time interval tags are attached to a specified segment, which is construed to be analogous to the complete limitation “attaching, by the processor, the tag to the second 

NOTE II Okada teaches that tags are appropriately adjusted for the scene changes, where “the present invention is also effective for a file consisting of only speech” ([0138]).  Thus, it is reasonable to conclude that instead change of scenes such as with “goal” and “shoot”, the tags can be based on “speech” detection and "performers", or any other content of a scene change as shown in paragraphs [0136]-[0138].   Therefore, it would have been obvious to one of ordinary skill in the art that the scene change can comprise two different speakers, such as performers.  Doing so improves the efficiency in grasping the overall situation and modifying the applicable levels (Okada [0082]). 
It is also further noted that tag featuring a first or second speaker is construed to be an intended use for such tags, rather than being a patentable functionality (i.e. speech detection, for example) and thus not patentably distinct from any other tags featuring scene change.

It is further noted that Okada teaches start and end time for the first tag is modified and adjusted in place for the second tag, based on the content of the tag.  However, if Okada does not explicitly teach “the attachment of the tag from being attached to the second segment to being attached to the first segment”, Tsutsui discloses the same in paragraphs [0059]-[0062].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Okada to include the attachment of the tag from being attached to the second segment to being attached to the first segment as disclosed by Tsutsui.  Doing so would provide very convenient and advantageous use of metadata that can be exchanged between viewers and utilized to search or edit media data (Tsutsui [0008]).


Okada does not explicitly teach, but Tritschler discloses wherein the tag does not specify a segment of the live media event to which the user-provided text applies (C3L36-57).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Okada to not specify segment as disclosed by Tritschler.  Doing so would automatically transcribing audio information from an audio source while concurrently identifying speakers in real-time (Tritschler C1L48-51).

Although Okada teaches in numerous embodiments that the tags for the media can be created automatically, by the system ([0107], [0126]-[0127]).  It is also further noted that even if a user makes an adjustment of the tag on the computer screen, the computer makes such adjustment automatically, in response to the user input (i.e. the tag internally is adjusted by means of software and not by means of the user).  However, in order to avoid undue interpretations, if Okada does not explicitly teach adjusting, automatically … the attachment of the tag, Tritschler discloses the same in C3L50-57 and enhancing the tag, with an automatic tagger (C3L50-57), to include a tag type (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Okada to include automatic adjusting and enhancing as disclosed by Tritschler.  Doing so would allow for an automatic update of information to enroll previously unknown speakers (Tritschler Abstract). 



Regarding claim 3, Okada as modified does not explicitly teach, wherein the analysis detects that a verb in the user-provided text is in the past tense.  
Instead Okada teaches detecting nouns, such as “goal”, “foul” that correspond to verbs in a past tense (i.e. scored a goal).  However, Tsutsui discloses “a verb in the user-provided text is in the past tense” (see F12:402, F13:M1).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Okada to include various verb tenses as disclosed by Nam.  Doing so would provide very convenient and advantageous use of metadata that can be exchanged between viewers and utilized to search or edit media data (Tsutsui [0008]).

NOTE alternatively, claim 3 can be rejected in view of Nam (US 2011/0184729).  Nam discloses, wherein the analysis detects that a verb in the user-provided text is in the past tense ([0107]-[0108], [0118]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Okada to include verb processing as disclosed by Nam.  Doing so would help analyze user’s opinion, which can be used in subsequent search (Nam [0001]).

Regarding claim 4, Okada as modified teaches the method of claim 3, wherein user-provided text comprises a user reaction to a portion of the first segment (Okada [0129]). 

.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okada et al. as modified and in further view of Epifania et al. (US 2009/0163239).

Regarding claim 5, Okada as modified does not explicitly teach, however Epifania discloses the method of claim 1, further comprising: wherein the tag type is a prefix or suffix appended to the tag itself [0039].
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Okada to include tag type is a prefix or suffix as disclosed by Epifania.  Doing so would provide another mechanism by which mobile terminal users may acquire media content (Epifania [0004]).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okada et al. as modified and in further view of Gallagher (US 2007/0239683). 

Regarding claim 6, Okada as modified does not explicitly teach, however Gallagher discloses the method of claim 1, wherein the analysis detects that a name in the user-provided text ([0100]) matches a name of the first speaker ([0078], [0138]).  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Roberts to include speaker name matching as disclosed by Gallagher.  Doing so would help users in finding relevant information (Gallagher [0005]).

Claims 7-13, 15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okada et al. as modified and in further view of Badoiu et al. (US 2009/0210779).

Regarding claim 7, Okada as modified does not explicitly teach, but Badoiu discloses, wherein the tag type is based on one of tag content (Badoiu [0032]), tag context, tag metadata (Badoiu [0032]), an associated position in the media content (Badoiu [0040]), and similarity of the tag to other tags (Badoiu [0041]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Okada to include classifying the tag as the tag type as disclosed by Badoiu.  Doing so would help to personalize, identify and organize annotated intervals within a large number of different videos (Badoiu Abstract, [0005]).

Regarding claim 8, Okada as modified teaches the method of claim 7, wherein the tag type is further based on a tag type likelihood (Badoiu [0050], [0053]).

Regarding claim 9, Okada as modified teaches the method of claim 1, further comprising: receiving a group of tags associated with the live media event; 
enhancing each tag in the group of tags, with the automatic tagger, to include an individual tag type (Okada [0131], [0138], Badoiu [0089]); receiving a tag type criterion (Badoiu [0070]); filtering the group of tags based on the tag type criterion to yield a filtered group of tags (Badoiu [0070]); and outputting the filtered group of tags (Badoiu [0070], [0091]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Okada to include enhancing tags as disclosed by Badoiu.  Doing so would help to 

Regarding claim 10, Okada as modified teaches the method of claim 1, further comprising:
preparing a summary of at least part of the live media event based on the tag and the tag type associated with the tag (Badoiu [0056]); and displaying the summary to the user (Badoiu [0056]-[0057]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Okada to include preparing a summary s as disclosed by Badoiu.  Doing so would help to identify the most annotated clips overall (Badoiu [0058]).

Regarding claim 11, Okada as modified teaches the method of claim 10, wherein displaying the summary to the user further comprises simultaneously presenting to the user the at least part of the live media event, the tag (Badoiu [0056]-[0057], Figure 8), and the tag type (Okada [0131], [0138], Badoiu Figure 9, where “Comedy”, “Sport”, “New!” are tag types).

Regarding claim 12, Okada as modified teaches the method of claim 1, wherein the attachment is adjusted based on the tag type associated with the tag (Badoiu [0056]-[0057], Tsutsui [0059]-[0062]).

Regarding claim 13, Okada as modified teaches the method of claim 12, wherein adjusting the attachment comprises one of changing a duration of the tag (Badoiu [0052], [0055]), and updating metadata associated with the tag (Badoiu [0074]) and wherein adjusting the attachment includes storing the adjusted tag in a memory (Badoiu [0030] “stores the one or more annotations in association with the media file in user database”). 
   


Regarding claim 20, Okada as modified teaches the system of claim 19, wherein the computer readable storage device of the tagging server includes additional instructions which, when executed by the processor, cause the processor to perform further operations comprising: preparing a summary of at least part of the media event based on the tag and the tag type (Badoiu [0056]); and displaying the summary to the user (Badoiu [0056]-[0057], Figures 8-9).

Claims 14 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okada et al. as modified and in further view of Chen et al. (US 2010/0313113).

Regarding claim 14, Okada as modified does not explicitly teach the method further comprising enhancing the tag to include more than one tag type.
However, Chen discloses the same in paragraphs [0037]-[0038].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Okada as modified to classify the tag as more than one tag type as disclosed by Chen.  Doing so would enable video content annotations to be dynamically updated based on a change of the images displayed in video content (Chen [0035]).

Regarding claim 17, Okada as modified teaches, wherein the computer-readable storage device stores additional instructions which, when executed by the processor, cause the processor to perform further operations comprising: receiving, from the user, a selected tag type (Chen [0049]); and assigning the selected tag type to the tag (Chen [0049], [0057]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        October 27, 2021

/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165